IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


RONALD KRNAICH,                 : No. 452 WAL 2014
                                :
              Petitioner        :
                                : Petition for Allowance of Appeal from the
                                : Order of the Commonwealth Court
          v.                    :
                                :
                                :
WORKERS' COMPENSATION APPEAL :
BOARD (ALLEGHENY LUDLUM CORP.), :
                                :
              Respondents       :


                                    ORDER


PER CURIAM

     AND NOW, this 8th day of April, 2015, the Petition for Allowance of Appeal is

DENIED.